Title: John Bondfield to the American Commissioners, 16 June 1778: résumé
From: Bondfield, John
To: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John


<Bordeaux, June 16, 1778: Mr. Emery has heard from Capt. Conyngham that he arrived at Coruña from Cadiz after taking four prizes. The Boston reportedly fell in with two privateers and took one; the other escaped. Jersey privateers have taken two ships off the Spanish coast. A vessel reached Lisbon that had passed d’Estaing’s squadron off Terceira on May 23. Capt. Siau has come down; a suitable ship and a tender will be equipped and at sea by July 20.>
